DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-14 and 16 are pending as amended on 5/20/2021. Claims 5-14 stand withdrawn from consideration. (No amendments were made in the claims submitted on 12/15/2021.)
No new grounds of rejection have been made. Therefore, the present action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 102219747; included machine translation and figures in original document cited herein) in view of Li et al (CN 102041576; included machine translation and figures in original document cited herein).
The reasons are the same as previously set forth in the action mailed on 9/3/2021 (paragraphs 5-23).

Response to Arguments
Applicant's arguments and Declaration (“Supplementary Dai Declaration”) filed 12/15/2021 have been fully considered.
Applicant argues (p 7) that the presently claimed polyimide exhibits superior mechanical properties that would not have been expected based on the number of H-bond forming groups in the fiber. Applicant previously asserted that Dai Declaration II provides examples to support this position, and presently asserts that the Supplementary Dai Declaration provides further comments to support this position. 
A previously created summary of the examples 1A-7A, 1B and 1C, which have been provided by Applicant in the Dai Declaration (4/15/2020) and Dai Declaration II (5/20/2021), is again copied below for convenient reference:

    PNG
    media_image1.png
    444
    888
    media_image1.png
    Greyscale


The Supplemental Dai Declaration also contains a summarizing table, which is copied below:

    PNG
    media_image2.png
    227
    672
    media_image2.png
    Greyscale

Applicant argues (paragraph 7 of the Declaration) that comparative examples 1B and 1C provide an indication of the improvement in mechanical properties which would have been expected by increasing the number of H-bond forming groups in a polyimide fiber. In particular, the structure of comparative example 1B differs from comparative example 1C solely by the addition of 1 hydroxyl (OH) group (i.e., one H-bond forming group). The structure of the backbones of the two polymers is otherwise identical. As noted by Applicant in the remarks and Declaration (and as evidenced in the above tables), the mechanical properties of comparative example 1B are only slightly improved relative to the mechanical properties of 1C. 
Applicant argues that in view of the small change in mechanical properties between comparative examples 1B and 1C, it would have been unpredicted that the mechanical properties of example 1A are substantially improved, relative to 1B. In other words, Applicant argument is that because one would have expected the difference in properties between 1A and 1B to be substantially similar to the difference in properties between 1B and 1C, Applicant’s results showing otherwise must be unexpected.
However, as noted above, comparative examples 1B and 1C differ from one another solely by the number of OH groups per “m” repeating unit (1 versus 0, respectively). In contrast, example 1A and comparative example 1B differ from one and, by the number of benzimidazole rings per “m” repeating unit. Each benzimidazole ring provides two additional nitrogens which can participate in hydrogen bonding. Furthermore, as evidenced by Zhang (p 1, last paragraph), high strength and high modulus are known to be associated with the imidazole ring-containing polymer. Li also discloses that the introduction of benzimidazole diamine chain links greatly improves mechanical properties of fibers (p 2, second full paragraph). Therefore, given that example 1A contains double the number of benzimidazole rings per “m” repeating unit (in addition to doubling the number of OH groups per “m” repeating unit), it is not surprising that the magnitude of the change in mechanical properties between example 1A and example 1B differs from the magnitude of the change in mechanical properties between example 1B and 1C. Therefore, Applicant data is not sufficient to establish that the mechanical properties exhibited by example 1A differ from properties which would have been expected. 
Applicant further argues (p 8, end of first full paragraph) that the improved mechanical properties are attributed to the choices of the particular diamine monomers and particular dianhydride, rather than the number of OH and NH groups.  However, Applicant has not provided any data or evidence showing that the properties of the presently claimed fiber differ (unexpectedly) from the properties of a fiber prepared using diamines and/or dianhydrides other than p-phenylenediamine or 3,3’,4,4’-biphenyltetracarboxylic dianhydride (BPDA). Therefore, Applicant has not provided sufficient evidence to establish that the presently claimed fiber exhibits an unexpected improvement in mechanical properties which is attributed to the choice of p-

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766